Quinn, Chief Judge
(concurring in the result):
In my opinion, the instructions are not inconsistent. There are in fact correct instructions on the necessity of finding beyond a reasonable doubt that the orders were false; and these are merely supplemented not contradicted by the instructions on falsity of possession. However, the instructions do mistakenly emphasize falsity of possession when they should have stressed the falsity of the orders. The question then is whether this undue emphasis tended to mislead the court-martial. Although I am inclined to think the court-martial appreciated the necessity of finding the orders were false, there is room for reasonable doubt. Doubtful instructions must be resolved in favor of the accused. I, therefore, concur in the result reached in the principal opinion.